 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStar Kist Samoa, Inc. and United Canner) and Indus-trial Workers of the Pacific, AFL-CIO. Cases 37-CA- 183 and 37 RC 2153August 2, 1978DECISION, ORDER, AND DIRECTIION OFSECOND ELECTIONBy MEMBERS JENKINS, M RPHY. ANI) TRt E[SDAI LOn September 7, 1977. Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent andCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge. asmodified herein with respect to the representationmatter, and to adopt her recommended Order.We fully agree with the Administrative Law Judgefor the reasons set forth in her Decision that the Re-spondent has interfered with, restrained, and coercedemployees, in violation of Section 8(a)( 1) of the Actby threatening to close its plant and threatening itsemployees with loss of employment, loss of benefits,and more arduous working conditions if they selectthe Union, the Petitioner herein, as their collective-bargaining representative: by threatening that em-ployees who vote for the Union would be discharged:by threatening that alien employees would be deport-ed if the Union won the election: and bv creating theimpression of surveillance of the employees' unionactivities. We further agree with her finding that, bythe aforesaid unfair labor practices which occurredduring the critical preelection period, Respondentalso interfered with the employees' free choice in therepresentation election held on November 13, 1975,in Case 37 RC-2153. Accordingly, we adopt her rec-ommendation that Petitioner's Objections I and 9 besustained. We disagree, however, with her recom-mendation that Petitioner's Objection 5(a) also besustained.Respondent has excepted to certain credibility findings made hs theAdministrative L aw Judge. It is the Boiard's established poilicy notl to o>;er-rule an Administrative Law Judge's resolutions with respect to crediblityunless the clear preponderance of all of the relevant evidence cons'ince, usthat the resolutions are incorrect Standard I)r I1 /ll IP'r,,dluct I/,l 91NI RB 544 {19505, enfd. 188 1'2d 362 (( A 3. 19s1 i We have caiefuillxexamined the record and find no basis for resersing her findingsAs more fully set forth in the Administrative LawJudge's Decision, Respondent Employer held sevenpreelection meetings with its employees on Novem-ber 7, 10, and 11, 1975. at which its general manager,Murray, stated, inter alia.If the Union should win the election on Novem-ber 13, all Star Kist Samoa Employees will bestuck with this organization even if they laterwant to get rid of the Union. It is theoreticallypossible to decertify a Union, but it is extremelydifficult as a practical matter. Under the circum-stances, Star Kist employees would be wise towait and see what happens at Van Camp for oneyear. If employees at Star Kist are unhappy withconditions one sear from now they can have aUnion election in November 1976. Why notwait and see for the next year and it will not costyou anything in Union dues or hazards?The Administrative Law Judge found the fore-going objectionable in the context of Poumele's state-ments, in Samoan, linking the Union's recent victoryat the nearby Van Camp cannery with layoffs andloss of jobs at that facility. Although we agree withthe Administrative Law Judge that Poumele's state-ments were coercive, we find that Murray's remarksfell short of carrying an implied threat of plant clo-sure even when viewed in the context of Poumele'sremarks. At most, Murray suggested to the employ-ees that it might be wise for them to wait 1 year andsee what the Union could accomplish for the employ-ees at Van Camp before selecting the Union to repre-sent them. Murray made no reference to layoffs orloss of jobs at Van Camp or Star Kist. In these cir-cumstances, we find that Murray's statement waspermissible and, therefore, constituted legitimatecampaigning. Accordingly, we overrule Petitioner'sObjection 5(a), and do not adopt the AdministrativeL.aw Judge's Conclusion of Law 6.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, and herebyorders that the Respondent, Star Kist Samoa, Inc.,Island of Tutuila, Pago Pago, Territory of AmericanSamoa. its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.'In light of ,.4l 1 Bart, I 236 Nl RB No 17 (19781, we do not rel, on theAdministratie Law Jude's In. 13Menihmber MurphN would adopt the Administrative Law Judge's finding. asset forth in her fn. 13, Ihat enmp hl)e e Afiognoa Noa's prehearing affidavit isiniadtisisblC as substansiie esidence See Member Murphs's dissentingopinliol in AlhAl J IYUr,, spral .237 NLRB No. 37238 STAR KIST SAMOA.. INC(.IT IS FURTHER ORI)DFRI) that the election held onNovember 13. 1975, be, and it hereby is, set aside.and that Case 37-RC 2153 be. and it hereby is. re-manded to the Regional Director for Region 20 forthe purposes of conducting a second election pur-suant to the following:[Direction of Second Election and Ex-celsir foot-note omitted from publication.]DECISIONSTATEMENT O(F liIE CASIEARLDEAN V S ROBBINS Administrative Tlaw Judge:These consolidated cases were tried before me on the Is-land of Tutuila in the Territory of American Samoa onvarious dates in Februarv and March 1977. 'he charge wasfiled by United Canner) and Industrial Workers of thePacific, AFL-CIO. herein called the Union, on November20, 1975. and a copy thereof was served on Respondent onthat same day. The amended complaint which was issuedon September 10, 1976, alleges that Star Kist Samoa. Inc..herein called the Respondent. has violated Section 8(a)( I )of the National Labor Relations Act. The petition in Case37-RC-2153 was filed by the Union on September 12,1975, and served on Respondent. Pursuant to a Stipulationfor Certification Upon Consent Election, an election bysecret ballot was conducted on November 13, 1975. amongthe employees in the appropriate unit. Of the approximate-ly 618 eligible voters, 514 cast ballots, of which 130 werefor, and 366 against, the Union, and 18 ballots were chal-lenged. The challenged ballots were insufficient in numberto affect the results of the election. Thereafter. the Unionfiled timely objections to conduct affecting the results ofthe election. Following an investigation. the Regional Di-rector, on April 6, 1976. issued a Report on Objectionsrecommending that Objections I. 2. 3, 5(h). 6, 7. and 8 beoverruled in their entirety and that Objections 4, 5(a). and9 be resolved b' a hearing. Thereafter, the Respondent andthe Union filed timely exceptions and supporting briefs.On September 2. 1976. the Board ordered that a hearing beheld on Objections 1, 4, 5(a). 8. and 9. On September 15.1976. an order issued consolidating such hearing with thehearing in Case 37 CA-1183.The issues in the unfair labor practice case are whetherRespondent:I. Created the impression of surveillance of employees'union activities;2. Threatened to close its facility if its employees en-gaged in union activities or if the Union won the election:3. Threatened to deport alien employees if the Unionwon the election:4. Threatened employees with loss of various benefits ifthe Union won the election;5. Threatened employees with termination if the Unionwon the election: and6. Through third parties the Economic LiberationMovement and Asuemo Fuimaono %iolated the Act bNthe distribution of a handbill which stated in part: "Let usnot lose something good ...vote no let us keep what wehave the canneries providing us paycheks [sicl everyweek." and bh the distribution of Respondent's response tosaid handbill.'The objections to the election involved herein are:1. Outside third parties through the Economic Libera-tion Movement consisting of a number of the townspeopleand leaders of the business community actively cam-paitned to defeat the I:nion on the premise, among otherthings, that unionization of the Employer would cause theplant to shut down or move.4. The Emploser intimidated, coerced and threatenedthe employees bv threatening to locate the canneries. in-cluding this employer and Van C'amp. in a new and differ-ent location other than American Samoa.5. The f m'ploNer. through its authorized representativesand supers isors, interfered with the Section 7 rights of itsemployees bv telling them not to vote for the Union, butrather to wait for an election in one year after they havehad an opportunity to see what the Union does at Van( amp.8. 1The F'mployer engaged in spying and other surveil-lance of the Union and its activities and its employees inthe exercise of Union activities.9. For other action conduct which interfered with theSection 7 rights of its employees to freely select or not toselect a collective bargaining representative.Upon the entire record,' including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed bN the parties, I make the following:FINDIN(iS OF FAciI J RISDICTIONRespondent. a California corporation. is engaged in thebusiness of processing and packaging fish on the Island ofrutuila in the Territory of Amencan Samoa. During thepast calendar year. Respondent. in the course and conductof its business operations. shipped products valued in ex-cess of $50.000 from its facility in the Territory of Ameri-can Samoa to various States of the United States.The complaint alleges. Respondent admits, and I findthat Respondent is, and has been at all times materialherein, an emploser engaged in commerce. and in a busi-ness affecting commerce, within the meaning of Section2(2), (6). and (7) of the Act.II I NBoR OR(;ANIZA rlONThe complaint alleges. Respondent admits, and I findthat the Union is. and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act239( ¢11111 tlerros in the tra.lnlrlpl are herchb Iotled .ind correcled DE( ISIONS OF NATIONAL LABOR RLI ATIONS BOARDIII TIlE AI.L.E(,D UIINAIR I '.B()R PRAt I( SA. Intlroduc lionRespondent's fish cannery employs between 700 and 730employees and along with its competitor, Van (Camp ('an-nery, constitute the principal private employers on the Is-land.The Union filed the representation petition herein onSeptember 12. 1975.2 On September 30. Respondent'scounsel, John O'Hara, and Joseph Zaninovich, the directorof industrial relations, and Brian Leamy,. general managerof tuna operations, of its parent organization. Star KistFoods, Inc., came to American Samoa from California toorganize Respondent's preelection campaign. I hey re-mained until October 3.During this period Respondent distributed to all em-ployees, with their paychecks, a letter urging employees tovote against the Union. Also, a press release was issued tothe local press, expressing Respondent's view that its em-ployees did not need union representation, and whateverproblems existed could best be solved by cooperation be-tween management and employees. Meetings were heldwith all supervisors during which they were advised, bothorally and in writing, of what they could do and what theyshould not do during the election campaign.On October 10, Respondent signed a Stipulation for C'er-tification Upon Consent Election, which was approved bythe Regional Director on October 14, for an election to beheld on November 13. On October 16, John J. Murray,Respondent's general manager, issued a notice to all em-ployees informing them of the date of the election andurging them to vote against the Union.On October 23, the Union won an election at Van ('ampCannery, which is located about 150 yards from Respon-dent's facility. On November 4. Murray issued a press re-lease in which he expressed his belief that Van ('amp em-ployees had been misled by "wild union promises" andconfidence that Star Kist employees would not "make thesame mistake." On October 9 and 16, Respondent againdistributed antiunion messages to employees with theirpaychecks.On November 6. O'Hara. Leamy and Zaninovich re-turned to Samoa to assist in the remainder of the cam-paign. Radio spot announcements were aired urging em-ployees to vote against the Union, cartoons carryingantiunion messages were posted and on November 7. aletter was distributed to employees outlining a number ofreasons to vote against the Union. On November 7, 10. andII11, Respondent held meetings of all employees duringwhich Murray and Galea'i Poumele, personnel manager,spoke, and members of management answered employees'questions. On November 8, Murray and Asuemo Fuimao-no, the lessee of Respondent's cafeteria, appeared on thelocal television station in a prepared question-and-answershow. Questions were asked of Murray by the show's hostin English and Murray answered in English. Then the samequestions were asked in Samoan of Fuimaono, who an-2 All dates herein are 1975, unless otherwise indicatedswered in Samoan. repeating \Murras's answer. All the alle-gations of the complaint and in the objections arise out ofthe events of November 7 through 13.B. 1The 4l 1egallion Involiring turral and PoumeleI he complaint alleges in subparagraphs Vl(e), Vl(f), andVl(g), that Murrav and Poumele threatened (a) that Re-sporndent would close its facilit' if the Union won the elec-tion. (b) that a union victors in the election would result inthe termination of employees: and (c) that employeeswould lose xarious benefits if the Union won the election.All these allegations involve statements allegedly madeat emplo)ee meetings held by Respondent. On November10 and I I Respondent scheduled a series of employeemeetings. each involving a different group of employees.The meetings. which were held in the cafeteria, followedthe same format. Murray spoke in English. then Poumelespoke in Samoan. At the end of Poumele's presentation,employees were afforded the opportunity of asking ques-tions, which they did, mostly in Samoan. Poumele wouldtranslate the question into English. Zaninovich or Murraywould answer in English, and Poumele would translate theanswer into Samoan.'Ihe testimony adduced by General Counsel as to thesemeetings came from employees in the fish room. The em-ployees who work in this area work at long tables with 75or 80 employees to a table. There are three tables known astables 1, 2 and 3. These employees were released by tablesto attend three separate meetings. all held on November10. None of the employee witnesses understand Englishvery well, so the only testimony adduced by the General('ounsel is as to the statements made by Poumele.Sivale Tipa. an employee in the fish room,3testified thatshe attended one of the employee meetings. According toher, the management personnel were at a table at the frontof the cafeteria. She had a clear view of management per-sonnel and of the table. Poumele spoke for about a halfhour in Samoan. He had no paper in his hand but therewas a paper on the table in front of him. He looked downat the paper several times, but otherwise he looked at, anddirected his remarks to, the employees.According to Tipa. Poumele said that each of the em-ploNees should be thinking of who they should take, but toremember that Star Kist is a good company and everythingin its operation runs smoothly. The Company's job rela-tions ran smoothly but if the Union entered, then theycould not know what would be in the future. He furthersaid the Union was not a good thing, that if the Unionentered. then the ('ompan) would no longer be on its own,the Union would take over the Company. If the Uniontook over the Company, then the employees would no longerget the benefits of leave 4 and, also, the tax.5According to TIipa, at this meeting Poumele posed theI he table to i hich .he wa;, assigned i not clear firom the record.a 'Te'ieC' recfr ti, 11fil l llnu1 parlilent made hb the Compans to emploiy-ec- in lieu lf i\aC:llln.It nei er hcfie cile a lr in Ihe record tol uhal this term referred I ipateslificd that ta 5 1i deducted front her check and she receives it hack fromthe ( orilpLn in Fe hruar, .Murray later testified that during the course ofthe hearing. he checked It ee if the (iovernment sent employees' tax refundchecks to the ( onmpian for distribution. and found that it did not.240 SI AR KIST SAMOA. IN(question, if the L nion enters the ('ompan's. where wouldthe Union get the fishing boalts to get the fish to suppls theCompany. He further said if the t :nion enters the Cormpa-ny. that would mean no more fishing boats because StatKist would no longer own the lrompans. the lnion oultdtake over. The Company would no longer control its ox naffairs, that the Union would control the affairs of theCompany. Tipa further testified that Poumele said if theUnion won the election. there was no wavya of knowV.ingwhere the Union would get the mone: to pal the emplo,,-ees. He said there would be no more fishing boats comingin as the fishing boat companies would learn that Star Kistno longer owned the Company and that the I nion 'aistaking over. He also said if the Union entered the Compa-ny or had control over the (onipan'l. where would theUnion get the money to pas the emploxees I Therefore.when the Union actually entered the ( omrpan the '"obhswould be closed down." On cross-examination she deniedthat Poumele said that if the Union enters the ('ompany.the Company would have to bargain with the IUnion re-garding leave.Malua Tat works at table I She testified that the meet-ing she attended lasted approximately I 2 hour. Murraxspoke in English. then Poumele translated into Samoan.Murray had papers on the table in front of him and "Whenhe spoke, he looked at the papers on the table. Poumnele didnot have any papers in his hand. and she did not noticeany paper in front of him on the table whe:i he spoke.When he spoke. he looked at the audience without lookingat an' paper.Questions were asked by emplo'ees. According to Tai.the employees asked about the Union's promise that wageswould be raised and that the Union would give the em-ployees a good future. Poumele said none of these thingswill be fulfilled, and that he does not know where theUnion would get the mone, to honor their promises. Hiefurther said that if the Union won the election, the employ-ees' working hours would not be regular. that theN V ouldhave an irregular schedule. lie also said that if the Linionentered. employees would no longer receive leave.Tai further testified that Poumele said, we saw vhat hap-pened at Van Camp, the Union entered Van Camp andVan Camp has no jobs now.. Then he said thait means ifT he witness testifred through an Interpre ier. pon the ( cner.an ( uunset's challenge to his translation of the particular vord ilsed hb lil u[lles.the interpreter admitted that in contcxt. the v .ord luitch he ltii,,l ited is"jobs" could he translated as "compans"On cross-examinlltion the wiltnes testified Iha;l nothin w:. si, ;Ihd abOilleave: however. it is unclear whether this ansiw.c relat.led on,,1 Ih te quie-tion-and-answer period ' his same tllncerta.illlt tCles it to cIlllp lr cc he bi bfree to s.ote for either the (Compan;n or the I nion"Van ( amp Canners emploNs aboutl the sname number of cnlploees, a,Respondent. Together thes are the largeest pri.lte crnpl.lmie indlslr ii1American Samoa. On October 23, the L nion ion .n electiorn i. ;tn1 ( .alilpin a unit of production emnploees. iLirra\ testified trhat about liec tIdlell4c ofOctober to the first few ;,dass of Nonclthcr. the *.alincric ,ere e hrc ll di.t, l1According to him, this was caused principa:lls hi the ,il cmbih.lrir, othcanneries lost a number of bioat (ra, fish I sulpphied hs i fleet of Korlcand I aiwanese boats). Turing the approsimateil Il5 nths prctcdllmg \,vember. Respondent's fish suppl had dllntlicd ftin that furnishelcd bapproxinalcel 110 boaits to 49 hoats Ivo ecer hic also teitied lihai the -sof boats did not hother Rs,pondel t il buitt \.lrlh i,r Apell 1Iq7 a nid .ieadmits that emph!Iecs were ncser Inefirmed lf the ,il crisis tie a ..t lcthe l nion enters Star Kist. vwe will be in the same situa-tion our V.ork schedule will be irregular. lie further saidthe Itnin t .as not suitahle for American Samoa. that itwias onl, suitable for Amlerica. He explained that this wasbecause America has man) employers but American Sa-mnoa does not. Therefore. if an employee is discharged byStar lKist ancl gCoes to the l nion for help. the U nion doesnot ha, e the alternatis e of securing other employment foremplo, ees 9Counsel read portions of Murray' s prepared speech toTati and she agreed that such statements were made byPoumtele. One such statemrnent concerned the short supplyof fish. causing a cutback in the work schedule. However.lai deniies that this ssas the statement to which she referredwhen she testified that Poumele said work would be irregu-lar if the I nion canme in.Vi Browun worked at table 2. She attended the meetingfor the emploees on that table. Murray spoke, Poumelespoke, and there were questions and answers. According toBro n. w hen MNurra' spoke he did not have any papers inhis hand nor did she see him look at any papers. WhenPounmele spoke. he had papers in his hand. During a por-tion of his remarks. he looked at the paper as he talked. Atother times, as he spoke. he held the paper down by hisside without looking at it. Brown testified that Poumelesaid "If the Utniton wins. that means that the Company willimmediatels be closed down: then. if the U nion takes over.the U nion will look for its own employees. The Compan,will go and find employees from Manua and Upolu tl towork for the CornpanN." She further testified that Poumelesaid. if the ( ompant is closed down, the Company willsend assax all its fishilig boats and will look for its ownboats to supply the fish for the plant. Also, the employeesw.ill no longer receive Christmas presents from the Compa-n's.IPoumele also said, according to Brown. that the em-plosees at \V'an C(amp had been reduced because of theunion entrance into Samoa and into Van Camp.Fa'alili Pola also attended the meeting for employees attable 1. Murray spoke in English, then Poumele spoke inSamoan. Murray spoke again and then Poumele. As Mur-ray spoke he had papers in his hand and at times he wouldlook at the paper. Poumele had no papers in his hand. Shedid not observe whether there were papers on the table infront of Poumele, but she never noticed him looking at anypapers.Poha testified that Poumele said if the Union was of nouse to ernplosees. that it had no source of income to paythe employees. that if the Union entered the Company, theCompany would close down immediately and the Unionwould take over the operation. He also said that there areno funds in the Union that could fulfill its promises toemployees. Poumele further said, according to Pola. thatthe employees should observe what happened at VanCamp. that as soon as the Union entered, Van Camp be-thi allthtloulh Cllil'Z .es were t1o Iforlmeid lt d a a meeting thai the fish sup-plN wai short, "e let the upcrsu-r, let the people know,."NlMurras seuited I ll i tShere is a .ork force of approximnatels .0()K InAmnerlca.l ,arlloit. ouf ;ihorn aboul 4.5(K) are emploued hb the (ovsernmentOf the ilell idcr the Iv o fish canneries emplos .i toal of approvximatelsI ptN ci-sutiA :eter.r Samllloi.ReRV.p, usle o ti t i ills , cia etpl\es ( hristtt .is presents241 DF C(ISIONS OF NATIONAL LABOR RELATIONS BOARDgan laying off employees. He also said that if they wereunder the Union, there would be no more leave.Counsel for Respondent read a number of statements tothe witness from Murray's prepared text,"2and the witnessagreed that those statements were made. C(ounsel then re-ferred to the witnesses' testimony and asked in several in-stances if the statement he read to her were the statementsto which she referred when she gave her account of thePoumele speech. In each instance, she replied yes. How-ever, upon specific questioning as to her statement regard-ing leave, it became clear that she did not understand, anddid not intend that her affirmative answers to counsel'squestions should negate her account of what was said atthe meeting, and I so find.Another employee, Afiogna Noa, also testified. Her pre-hearing affidavit 0 which was received in evidence for im-peachment purposes, conflicts in most respects with hertestimony on the witness stand. Based upon a consider-ation of her demeanor and her testimony. I found Noa tobe a very confused witness whose testimony is completelyunreliable. Accordingly, I do not credit her in any respect.Poumele testified that Murray read the first few para-graphs of a prepared statement in English. Poumele thenread the Samoan translation of these paragraphs and con-tinued to read the Samoan translation of much of the re-mainder of the prepared statement. Murray then read inEnglish two or three more paragraphs near the end of theprepared text. Poumele read the Samoan translation ofthese paragraphs and continued through the end of thetranslation. At all times, according to him, as he read theprepared statement, he held the statement directly in frontof his chest.At certain points, employees were permitted to ask ques-tions, which Poumele would translate into English. One ofthe Company's representatives would answer in English,and Poumele would translate the answer into Samoan. Hedenies that he said anything other than to translate. Yet headmits that when an employee asked if the managementrepresentatives from California belonged to a union, hesaid "I don't know, let them answer if they belong to anyunion, but I did not know." He also admits he made adirect statement in response to a question regarding ('hrist-mas presents. Thus it is apparent that he spoke words otherthan in translation of words spoken by others.Poumele specifically denies saying that if the Union wonthe election, the Company would close the plant or moveaway; or saying that the employees would be terminated orlose benefits, including leave and Christmas presents, if theUnion won the election. He also denies saying that if theUnion won, it would control the affairs of the Company,and would have no money to pay wages, or that employeeswould lose their jobs, or be laid off, or would work irregu-1 In general. these quotations read hb counsel were nillre than Itl) u,ldsin length.13 During the course of the hearing the affidavit was recei.ed Init/ eil-dence for impeachment purposes under the Fed. R Esid Rule h61 andruling was reserved on the question of admissibilits under Rule 8011(d)(i)lA.Charging Party continues to urge admissibility under this rule. however,General Counsel concedes. in her brief, that the affidali:t is not adnlisslblcunder this rule. I agree and the affidavit is hereby rejected as suhstanitiseevidence.larly. tie further denies saying that if the Union won theelection, the aliens Aould be deported or that the Unionwas trying to gain control of Respondent for the benefit oftheir members in California. Yet, this latter statement ap-pears in the prepared statement.Poumele further testified that the employees asked ques-tions regarding uniforms, Christmas presents andworkmen's compensation. Poumele further states that hecannot recall saying anything regarding Van Camp butthat he might have because it might have been mentionedby some employee. He denies making any reference towhat had happened at Van Camp.Murray and Zaninovich testified in agreement withPoumele as to the format of the meetings. Murray con-tends that Poumele only read the prepared translation, yethe admits that as Poumele talked he. Murray, was lookingaround, and that he does not understand Samoan. Murrayalso testified that employees asked if it were true that theUnion could arrange for them to be paid when they werenot working. Zaninovich answered that there was such alaw in the United States, but not in Samoa. Someone askedif it was true that the Union was responsible for the Christ-mas presents the employees received each year. Murrayresponded that Respondent had always given the employ-ees the Christmas presents, but he denies that he made anyreference to future Christmas presents. At one of the meet-ings, an employee said the Union had said the Companyshould provide uniforms. Murray responded that Respon-dent did not provide uniforms even in California and thatthey should confirm this with the Union.Zaninovich testified that Poumele had instructions thathis sole function at the meetings was to translate. He alsotestified that Poumele read the translation but he admitsthat he was not in a position to see whether Poumele con-stantly read from a paper. He also admits that as Murrayread, he. Zaninovich, looked around, observing the reac-tions of people. I am inclined to think that if he was inter-ested in reactions to a speech that most employees couldnot understand, he would be even more interested in reac-tions to a speech given in Samoan, which all employeescould understand, particularly since he could not under-stand and follow what was said.'4Maui'u Scanlan. the head floorlady and an admittedsupervisor, testified that she attended the meetings of thetable I and table 2 employees, staying only about 10 min-utes at each meeting. She testified that both Murray andPoumele read from papers and that Poumele translatedwhat Murray said into Samoan. Yet, she admits that shedoes not understand English very well. According to her,Poumele said each individual had the right or freedom tovote as she or he wishes, "don't force anyone and don'tthreaten anyone, but let each individual exercise his ownfreedom to vote as he or she wishes and so that everyonewill be the same." He also said at the first meeting that theUnion could guarantee nothing, and that he believed thatthe employees had nothing to gain and much to lose bybringing the Union into the plant.Respondent adduced no testimony from employees as towhat transpired at these meetings.14 Neither Murray nor Zanlnovich speaks. reads, ior understands Samoan242 STAR KIST SAMOA. INCSince General Counsel's witnesses could not understandEnglish, there is no evidence that Murray made any state-ment violative of the Act. Similarly, since Murray and Zan-inovich cannot understand Samoan, they have no knowl-edge of what Poumele actually said. They could onlytestify that he was to give the prepared text. Yet the em-ployee witnesses testified that he did not read the statementhe made and it is apparent that neither Murra' nor Zani-novich was watching Poumele closely enough to tellwhether he appeared only to be reading the prepared text.Counsel for Respondent urges that there is no reason todisbelieve the testimony that Poumele merely read the pre-pared statement unless one believes that Respondent"perpetrated some kind of monstrous fraud or hoax." Idisagree. No planned hoax is necessary for Poumele to in-clude some remarks of his own. By his own admission, hecertainly did so during the question-and-answer period.Also, considering the difficulty he had during his testimonyconfining his remarks to strictly answering the questionsasked, it is not difficult to envision him expanding on theprepared statement. More significant. however. Is the factthat the testimonies of the employee witnesses tend to bemutually corroborative. Thus. Tipa. Brown. and Pola testi-fied that Poumele said if the Union won, the plant wouldbe closed. Tai., Brown, and Pola testified that he calledtheir attention to Van Camp and blamed layoffs and irreg-ular work schedules at Van Camp on the fact that theUnion won the election there. Pola. Tai, and Tipa testifiedthat Poumele said if the Union won the election, the'would lose their leave bonuses. Brown testified that he saidemployees would no longer receive Christmas presents ifthe Union won. Tipa and Brown testified that he said the,would lose their fish suppliers if the U:nion won. I foundthese employee witnesses, who are all presentl' in Respon-dent's employ, to be honest reliable witnesses whomn Icredit. Accordingly. I find that Respondent violated Sec-tion 8(a)( 1) of the Act by threatening to close its plant andthreatening its employees with loss of employment anibenefits if thev selected the Union as their collective-har-gaining representative. Montgomerl' 1Ward d C(.o Incrrpo-rated, 228 NLRB 750 (1977); Scientific Component.s (Corro-ration d b a Mini-Circuits Laborator'-. 228 NLRB 601(1977): Ramelli Building Maintenamnce Service, Inc., 224NLRB 815 (1976); M-W Education (-orporation, 223 NLRB495 (1976).C. The Allegations Involving ScanlanTipa testified that on the Monday preceding the election,she had a conversation with Maui'u Scanlan, the headfloorlady and an admitted supervisor. During that conver-sation Scanlan said the employees should consider theirvote, that it was all right whether the5voted for the tUnionor for the Company. Scanlan further said that if the Unionenters the Company, that Star Kist would no longer ownthe Company, but it would be owned by the Union. Scan-lan also said the Union is not a good thing, and if theUnion won and was head of the Company. there would heno more jobs.On Tuesday, according to Tipa. Scanlan again directedsome remarks to her, but in the presence of other emplos-ees. Scanlan said "your vote is entirely up to you, however,consider the Star Kist because the Union is not a goodthing." Scanlan further said that the aliens 15 are the onlyones voting for the Union, that if the aliens vote for theUnion, and if the Union wins. thes would be returned toWestern Samoa. She also said something about the Com-pans closing. Further, during this conversation Scanlansaid the employees should be deeply concerned not onlyabout the election, but also about the Company. Tipa alsotestified that after the election Scanlan said she knew whohad voted for the Union but she was not going to reveal thenames.Tai testified that on the das of the election, Scanlan toldher to be considerate of the vote, that she knew the peoplevoling for the Union. When a portion of her affidavit wasreiad Taii agreed that during that morning Scanlan told theemploxees, "good luck for your vote, keep in mind theCompan' and don't vote for the Union."Polai testified that on the day before the election, asScanlan walked along table 1, she heard Scanlan say, "Theemployees should sote for the Company; there is no reasonfor themr to sote for the Uinion because the) get nothingfrom the Union." At another time she also heard Scanlansay, as she walked near table 1, that anyone found votingfor the L nion w'ould be fined.Brown testified that on November 12, the day before theelection, as Scanlan walked beside the table, she said, "Beconcerned about the Company, for it is the Company fromwhom we get moneN so that we can buy clothes for ourchildren. If the Irnion comes, we will lose all our leave."Scanlan further said, according to Brown, "At present weare aible to eat fish. go to the toilet and to go to take adrink, but if the Union enters, then we will not be able toeat fish, nor go to the bathroom, nor go to take a drink."Scanlan further said. "Even though you say today that youdo not vote for the Union. at the time of the election, we willknow which of you voted for the Union." Brown also testifiedthat Scanlan made this latter statement again on the das ofthe election.Scanlan denies making an, of the statements attributedto her. In fact. at first, she denied that she talked to Tai andPola. I ater she testified that she spoke to Pola in greetingand that when she makes her check rounds, if she needs totalk to Tai regarding her work, she does so. She furtherdenies that she spoke to any employees at the two meetingsshe attended. She also denies even being in the packingroom at the time the employees at the various tables werereleased to vote. According to her. in an abundance ofcaution, after she made her round of the tables, she went toher office and remained there, except when she went to thepersonnel office. No testimony was adduced from otherwitnesses as to her whereabouts on the morning of the elec-tion.I have heretofore found Tai. Pola. Tipa, and Brown tobe honest reliable witnesses. I also credit them as to theirtestimons regarding Scanlan. Accordingly. I find that Re-spondent violated Section 8(a)(1) by Scanlan's statementthat alien employees would be deported if the Union wonP-11, f-i, ~ctcr hpa , orni V-esieri Samoad243 DECISIONS OF: NATIONAL LABOR RELATIONS BOARI)the election, that employees who voted for the Unionwould be discharged, that employees would lose their leavepay and that working conditions would be more arduous ifthey selected the Union as their bargaining representative.Ramelli Building Maintenance Service, Inc., .supra, I R. I., In-corporated. 220 NLRB 330 (1975). I further find that animpression of surveillance was created in violation of Sec-tion 8(a)(1) of the Act by Scanlan's statements before theelection that regardless of what an employee said, Respon-dent would know who voted for the Union. and by herstatement, after the election, that she knew who had votedfor the Union. Coosa V'aller' (Convalescent ( enler, 224NLRB 1288 (1967).D. The Allegations Involving 'uitmaonoThe complaint alleges that Respondent violated the Actthrough the acts of certain third parties A. U. Fuimao-no 16 and a group which called itself the Economic L.iera-tion Movement. Fuimaono translated for Murray in thetelevision programs in which Respondent espoused its po-sition in opposition to union representation. However.there is no evidence that Fuimaono ever engaged in anyactivity 17 which could be considered violative of the Actunless he was in some way connected with the EconomicLiberation Movement. General Counsel argued such a re-lationship. However, I find the evidence insufficient to es-tablish that he had any connection with this group. BothFuimaono and Herman Thompson, an admitted memberof the group, deny' that he was in any way connected withthe group. The only evidence adduced was that given byEdward Lefeiloa'i, special assistant to the president of theUnion and head of the Union's organizing campaign atStar Kist. He testified that he saw Fuimaono talking withPat Reid, spokesman for ElEM, in the hotel lobby and thathe saw Fuimaono going into Pat Reid's hotel room 1 onNovember 10, and November 12. At no time did he hearany conversation between them.E. The Allegations Involving the Economic LiherationMovementThe Economic Liberation Movement, herein calledELM, is composed of five members of the community withno known ties to Respondent Herman Tlhompson. I onyWhite, Tumua Anoa'i, Pat Reid, and his brother. EugeneReid. Following several discussions with union representa-tives in one of the local bars, they concluded that theyshould oppose union representation at Star Kist and pro-ceed to campaign against the Union. In this regard, theyI F:uimaono is a piaramlount chief I he paranmounl chiefs appeal Io cnlilthe highest social and political slatus accorded individuals Itn the Samlialisociety. It is unclear to what extent, If an', hbiint a meilbehr lif the lcglsl.tturcenhances this status and it appears thalt soiTle plaramounlillt chcf i are held Inmore esteem than others.17 Apparently. his children, aLcompanied hb his wife, carried some pro-company signs ouiside the company gate and distributed some TlcolonulclTLiberation Movement poster.s F uimaion, leales the Stil-Kist ( afcll:.iiwhich is operated b) Mrs i'uimillnom Ihere is lto allcgilml that [i t ii on-duct of Mrs. Fuimaonlo or the I uilllTaono children is iloitive oif the ActI1 This room was utilized ais the headquarlers of Fl:Iheld daily strategy meetings in Pat Reid's hotel room.talked to their friends who worked for Respondent anddistributed campaign literature.On November 10, Pat Reid telephoned Murray, told himhe was interested in the union election and requested anappointment with Murray. Murray said they were verybusy but he would contact Reid before the end of the day.Thereafter. Murrav. Zaninovich, and O'Hara discussedthis telephone call and around noon Murray telephonedReid and agreed to see him.Later that day, according to Murray, Reid, Thompson,and another person, whose name is unknown, came to Re-spondent's plant and met with Murray, O'Hara, and Zani-novich. Reid said they were interested in the Union, that ithad generated a lot of interest in the community and theywanted to form a committee to campaign in opposition tothe Union. He asked what the issues were and what Re-spondent's position was. One of the company representa-tives said Respondent opposed the Union, that the electionwas to he bN secret ballot, and they did not have time todiscuss the issues. However, the company representativesdid give Reid a copy of the letter distributed by Respon-dent to the employees on November 7. Reid requested thatRespondent support his group.19One of the company rep-resentatives said Respondent could not support them, theywere strictly on their own, that they were at liberty to ex-press their opinions, but neither they nor the Union wouldbe permitted on company premises.On November II or 12. ELM placed posters on the out-side of the Star Kist facility, throughout the bay area (themain business and governmental area) and at variousplaces between those two locations. The English portion ofthe posters read:BI wi151 & (ONSI[)RthInNKLet us not lose something good. Be wary of too manypromises by the UNION.UNIONS CAN ONLY EXIST ON THE MONIESTIHEY TAKE FROM YOUVOTE NOLET US KEEP WHAT WE HAVETHE CANNERIESPROVIDING US PAYCHEKS Isic] EVERY WEEKE(CONOMIC I IBERATION MOVEMENTI he translation of the Samoan portion of the postersread:DIX)] ('HOSF [sic] WISFI YIHINK Dl)ErPLYIX)N'I IFl' I ()SE IOF() OUR F OR rUNEBE ('AREI:t[ F I Of il PROMISES BY THE UNIONI NI(INS il.PENI) ON [I I[FIMONIES THEiY TAKE FROM YOUV(OTI E NO[IXI KFEEP O1 R FORTUINE[IX)OI IKEEP WH1It HAVEITHIE FISII) ( OMPANYIROV(II)IN( t S PAY ( Il-('KSIVStRY WIFiKNo nTi, 'ettioll w s nlmade if the lialT I i.M244 ST'AR KISI SAMOA, IN('On November 12. from about 0:30 a.m. until work startedat 7:30 a.m.. ELM distributed leaflets to emplosees outsidethe gate of Respondent's facilit, .The translation of the leaflet.in pertinent part. reads:2?IF THE CANNERIES ARE (I.OSD DO;WN.The supply of fish is diminishing drasticall',, and it masbe that Cannery Operation will close down. Add to thisthe efforts of the Union to establish itself, and thelikelihood of the Canneries closing down and leaving isincreased. Then man' of us will be wsithout ,aork. IheUnion therefore will also leave again and we will be introuble without jobs.CHOOSE W'ISELY VOL E "NO."Later that morning, in the dining room of the hotel wherethey were both staying, Union President Steve Fdnes toldZaninovich that the ELM was distributing literature andcausing problems. Zaninosvich i mmediately telephoned M ur-ray and verified that ELM had indeed distributed literaturethat morning at Respondent's gate. Zaninovich told EdneNhe would take care of it immediatel,. He then went to theplant, had the ELM posters removed.,1and informed 'dne':.by telephone. of his action.Murray telephoned Reid, told him he had the right toexpress his opinion but Respondent was not responsible foranything Reid did or said, and he would appreciate It if Reidand his group stayed awa, from Respondent's premises.2Later that day Murray had hand-delivered to Reid a letter.the body of which reads:23We recognize that you and your group have a rightto express your views on the election which will be heldat our plant tomorrow.However, we want to make it clear to Nou that theCompany is not responsible for an's statements or mate-rials issued by you and you have no authorization tospeak for the Company. We also wish to advise y(su thaineither your representatives nor those of the i nion has eany right to come on our property. or to camnpaign onour premises. We do not want to create any' situationunder which the Union can object to the results of theelection, which we expect to win.Under all the circumstances, we request that vou andyour group stay away from our gates today and tomor-row. We do not want to have any violence or outburstssuch as occurred in connection with another unionelection on this island.We trust that you can find some other means and someother lohcation to express your views.Also, on that same day. Respondent distributed the follow-ing, signed by Murray,. to all employees:t' Iho mpsorn testified tlIt leaflois ariiltlCr i I }E. pto, [ l-h T 1r 11,1 i 1.i1C r l. ,been distributed and that the leaflet diltrlhied oin Ihe d1s, htefo,u the Ccllion nlav have been prosld1 Actualkl according to 7Zatlilnt ch. the gul rd relll-ced ,ll prstrs rside the building. iniudng those posted h, R p,,pndlentl anid rihe t iii2- this I fronm the teoilnlllOr of M urr.is irid /ri ,ll\lclih2 A Cl ps , %il glve I he lh¢ t Illo l it the nree C tlmIml II lIfe l hI< d he L lIcrI II idasNOIl(CE 10 ALl. S'lAR KIST SAMOAEMPLOYEES 24November 12. 1975Some people who call themselves the Economic Liber-ation Movement were outside of the plant this morn-ing.We want all employees to know that this group isnot sponsored or financed by the Company. Anystatemlents or materials issued by the Economic Liber-ation Mlosvemient express only the views of that group.1They do not speak for the Company.I want each of syou to vote in this election withoutan's promise or threat. Our Company does not believein scare tactics. We have been in Samoa for man,sears. We like the Samoan people. We do not intendto let any Utnion scare us away.I urge sou to exercise your right to vote, and requestthat you vote "NO".Il'he translation of the Samoan version reads:ANNOUNCEMENT FOR ALL STAR-KISTEMPLOYEESNovember 12. 1975This morning, at our gate. were some people who saidthey were members of the Liberation Economic Devel-opment Movement Organization.F:or the understanding of all Star-Kist employees, thegroup is neither sanctioned nor financed by the compa-n). Whatever statements or public declarations the Eco-nomic Deelopment Group has made are their ownconvictions. They are neither stating nor expressing theCompany's views.I do wish you to vote without your being influencedby promnises or threats. Our Company, indeed, does notbelieve in such things like intimidation or threats. ThisCompany has been in American Samoa for many years.And we are extremely happy with the people of Samoa.We do not intend to let the Union scare us away.I urge you all to exercise your human right to vote,and I implore you to vote "NO".Also distributed to employees at the same time was Respon-dent's final piece of campaign literature--a series of questionsand answers regarding the Union. According to Murray.these were the questions most asked during the employeemeetings.I find that the ELM leaflet contained a threat that unionrepresentation would result in the closing of Respondent'splant. Such a threat is clearly violative of Section 8(a)( 1) ofthe Act if it can be attributed to Respondent.Respondent contends that it is not responsible for the actsof the Economic .iberation Movement, and there is noevidence of direct responsibility. However, such evidence isnot essential to a finding of a violation of the Act. The Actexpressly provides in Section 2(13) that the common law testof agency is not controlling. Here. Respondent took its caseI[ I tic, II .CTrr I245 DECISIONS OF NATIONAL LABOR RELA IONS BOARDto the community. It issued news releases and had televisionprograms and radio spot announcements. Since Respon-dent's campaign of employee meetings and employee distri-butions forcibly presented its point of view to its employees,one must infer that by its television and radio messages itsought to invoke community support in its campaign againstthe Union. Similarly, it encouraged ELM to the extent ofmeeting with this group and providing it with campaignpropaganda. At no time did Respondent request that Et..Mcease its activities. It merely requested, in essence, that EL.Mproceed in such a manner as to give Respondent an opportuni-ty to claim it was not responsible.In these circumstances, in a small, nonindustrial commu-nity where Respondent is one of the two principal privateemployers, where Respondent took affirmative steps to influ-ence community opinion against the Union and gave someaid to ELM, I conclude that ELM activities are attributableto Respondent unless Respondent sufficiently disavowedsuch activity. See Henry 1. Siegel Co., Inc., 172 NLRB 825(1968), enfd. in pertinent part 417 F.2d 1206 (C.A. 6, 1969);Dean Industries, Inc., 162 NLRB 1078 (1967): GeneralMetal Products Company, 164 NL.RB 64 (1967). enfd. 410F.2d 473 (C.A. 6, 1969). In reaching this conclusion, I haveconsidered the case cited by Respondent, Rartheon Conipa-ny, 179 NLRB 678 (1969), but find that it is distinguishablein that there, the respondent was somewhat remote fromthe alleged activity. Here, Respondent engaged in similaractivity, took steps reasonably aimed at invoking commu-nity pressure against the Union and aided ELM. Further,the activity occurred at Respondent's gates.Respondent contends that it effectively 'disavowed theactivities of ELM. I disagree. True, it distributed a letter toall employees stating that it was not responsible for theactivities of ELM. However, its letter did not refute thecontents of the ELM literature. Specifically, it did not denyany intention to close its plant. Under the circumstancesherein, particularly since Poumele had also threatened thatunion representation would result in the closing of Respon-dent's plant, I find that Respondent was obligated to disa-vow the ELM activities and that it did not effectively doso.F. The Motion to Amend the ('omplaint to Delete theAllegation that a Bargaining Order Is 'Warranted HereinAt the hearing, ruling was reserved on General Counsel'smotion to amend the complaint to delete paragraph XIwhich alleges that Respondent's conduct warrants a bar-gaining order remedy.- The motion was based primarilyon General Counsel's inability to establish that the Unionhad ever represented a majority of the employees in theappropriate unit. The Charging Party, while stipulatingthat majority representation could not be established, op-posed the granting of this motion, contending that Respon-25 Due to a mishap, that portion of the official Iranscript between pales ('and I(a) is missing. The parties agree and I find that in that poiion of thetranscript I granted General Counsel's motion to delete paragraphs 7(b). 8.and 9 from the complaint and reserved ruling on (General Coiunsel's miltonto delete paragraph II from the amended complaint. All parties siipulatedthat at no time has the Charging Party represented a maijorit? of Resplm-dent's employees in the appropriate unit.dent's conduct constitutes the type of exceptional situationcontemplated by the Supreme Court as warranting a bar-gaining order even though the Union had never enjoyedmajority status. N.L. RK.B. v. Gisel Packing Co., Inc., 395U.S. 575 (1969).I conclude that Respondent's conduct was not so egre-gious as to be arguably within the purview of that portionof the Gissel rationale. The motion to amend the complaintis hereby granted.1 ItHE OBJ(IIONS o ('(CONDUCI AFFECt'IINC IlHE RESULTS OF THEObjections 4 and 8 allege that the Employer threatenedthat both its cannery and Van Camp's would be relocatedoutside of American Samoa, and that Respondent engagedin spying and other surveillance of the union activities ofits employees. No evidence was adduced in support ofthese objections.2" Accordingly, I shall recommend thatObjections 4 and 8 be overruled.I have found that certain conduct engaged in by theEmployer constitutes unfair labor practices. I further findthat, with the exception of the one postelection statementby Scanlan, this conduct, which is described in ObjectionsI and 9, must have reasonably affected the results of theelection. Accordingly, I shall recommend that Objections Iand 9 be sustained.Objection 5(a) alleges that the Employer told employeesnot to vote for the Union. but rather to wait for an electionin I year, after they have an opportunity to see what theUnion does at Van Camp. According to Respondent, thefollowing statement was made at each of the employeemeetings on November 7, 10, and II:If the Union should win the election on November 13,all Star-Kist Samoa employees will be stuck with thisorganization even if they later want to get rid of theUnion. It is theoretically possible to decertify a union,but it is extremely difficult as a practical matter. Un-der the circumstances, Star-Kist employees would bewise to wait and see what happens at Van Camp forone year. If employees at Star-Kist are unhappy withconditions one year from now they can have a unionelection in November 1976. Why not wait and see forthe next year and it will not cost you anything inunion dues or hazards.In the context of Poumele's statement linking the Union'svictors at Van Camp with layoffs and loss of jobs, I findthat this conduct reasonably tended to prevent the holdingof a fair and free election. I shall, therefore, recommendthat Objection 5(a) be sustained. Accordingly. in view ofmy findings as to Objections I, 5(a) and 9. 1 shall recom-mend that the results of the election held on November 13.1975, be set aside."h I haze noted ( harging Parln's argument that the evidence which I havef.illii.l ihO, e ti. conSlltuic a threat to close the plant and to create an impres-sion of surveillance is suiffi lent to sustain Objections 4 and 8. I disagree.Although I find below that this evidence is sufficient basis to set the electionaside. it does, nlt establish Ihat Respondent threatened the relocation of theplints or thai Respondent engaged In anN actual spying or surveillance ofn1111ii1 actl i etlC246 STAR KIST SAMOA. INC.CONCI.ItSiONS oi- LAW'1. The Respondent, Star Kist Samoa. Inc., is an em-ployer engaged in commerce within the meaning of Section2(2), (6). and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has interfered with. restrained. andcoerced employees in violation of Section 8(a)( I ) of the Actby threatening to close its plant and threatening its em-ployees with loss of employment, loss of benefits, and \withmore arduous working conditions, if they select the Unionas their collective-bargaining representative: by threaten-ing that employees who vote for the Union would be dis-charged; by threatening that alien employees would be de-ported if the Union won the election: and by creating theimpression of surveillance of employees' union activities.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. As alleged in Objections I and 9, by the aforesaidunfair labor practices, the Employer engaged in conductwhich interfered with the employees exercising a free anduntrammeled choice in the representation election held inCase 37-RC-2153 on November 13, 1975.6. As alleged in Objection 5(a). the Employer has inter-fered with the employees exercising a free and untram-meled choice in the aforesaid election by urging employeesto wait and see what happened at Van Camp.7. The evidence does not establish, as alleged in Objec-tions 4 and 8, that the Employer threatened that both itscannery and Van Camp's would be relocated outside ofAmerican Samoa, and that Respondent engaged in spyingand other surveillance of the union activities of its emplo,-ees.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom, and take certain affirmativeaction in order to effectuate the purposes of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act. I herebyrecommend the following: 2ORDER 8The Respondent, Star Kist Samoa, Inc., Island of Tutui-la, Pago Pago, Territory of American Samoa. its officers,agents, successors, and assigns. shall:I. Cease and desist from:(a) Threatening its employees with loss of employment.loss of benefits and with more arduous working conditionsif they select the Union as their collective-bargaining repre-sentative.(b) Directly., or indirectly, threatening to close its plantif its employees select the Union as their collective-bar-gaining representative.(c) Threatening to discharge its employees who votedfor the Union.(d) Threatening that its alien employees would be de-ported if its employees select the ULnion as their collective-bargaining representative.(e) Creating the impression of surveillance of its em-ployees' union acti, ities.(f) In any related manner interfering with, restraining.or coercing employees in the exercise of rights guaranteedin the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at its place of business on the Island of Tutuila,Pago Pago, in the Territory of American Samoa. copies ofthe attached notice marked "Appendix A." 29 Copies ofsaid notice. in English and in Samoan, on forms providedby the Regional Director for Region 20, after being dulysigned b; its authorized representative, shall be posted byRespondent immediately upon receipt thereof. and bemaintained by it for 60 consecutive days thereafter. in con-spicuous places. including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken hb Respondent to insure that said notices are notaltered. defaced. or covered by any other material.(b) Notify the Regional Director for Region 20, in writ-ing. within 20 davs from the date of this Order, what stepsRespondent has taken to comply herewith.II IS IS Ii R I f ( ( N1OM IEND)ED that Petitioner's Objections1. 5(a). and 9 be sustained and that the election held onNovember 13. 1975. be set aside and a second election bysecret ballot be conducted among the employees in the ap-propriate unit at such time and manner as the RegionalDirector deems appropriate.I I 1s Al so i R HI: R Ri( I1MMI NODFD that Objections 4 and 8be overruled.Ihe :nllhsh ersin lf the prepared speech which Resprondent con-lends was given at each meeting is set forth in Appendi\ B I fundlillf 1lsignificanl sariation from the English version in the transliatrn if Ihe Sa.: In the cent n exceptlls are fled 1as pros ided bs Setilon 102 4 lof theRuc an.Id Rcguli.tians f the National I hbor Relations Board. the findings.nclil.liollI.I auld reonlllllended ()Oder herein shall. as proided n SertionIi2 .Is of the Rules .ind Regulatiuns. he adopted hs the Board mind hbecomeIts flitridrs. coltiusions iind Order. and ill objecTilns thereto shall bedeemed ui aed for ali purposes:~In the eveni hit th th ()rder is enforced h, a judgment of a L nitedStates ( ourt of appeals. the iords In the notice reading "Posted b) Orderof the Na.lllul Labr Relations Board" shall read "Posted Pursuant to ;Judgmcent .f the I ntied Sta.tes ( urt of A.ppeals tnforcing an Ordei of theNAilont l IL.abor Rclailns B.oardAPPENDIX ANOT I(t To EiMPLOY lSPOSTED BY ORDER OF HFENArlONAI LABOR RFIAIIONS BOARD)An Agency of the Ulnited States GovernmentAfter a hearing in which all parties were represented, it hasbeen found that we have violated the National Labor Rela-tions Act in certain respects and we hase been ordered topost this notice and to carry out its terms.The National Labor Relations Act gives all emploseesthe following rights:247 IDF( ISIONS OF NATIONAL LABOR RELATIONS BOARDTo organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify our em-ployees that:WE WII.t NOI threaten our employees with loss ofemployment, lossof benefits, or with more arduousworking conditions if they select U nited ('annery andIndustrial Workers of the Pacific, AFL C10. or anyother labor organization. as their collective-bargainingrepresentative.WE WILL NOT directly or indirectly threaten to closeour plant if our employees select the Union as theircollective-bargaining representative.WE WILL NOT threaten to discharge our employeeswho voted for the Union.WE Win.l NOT threaten that our employees who arealiens will be deported if our employees select theUnion as their collective-bargaining representative.WE Wi1i No'r create the impression of surveillance ofour employees' union activities.WE WILL NOI in any related manner interfere with.restrain, or coerce our employees in the exercise ofrights guaranteed in the Act.STAR KISI SAMOA, IN(APPENDIX BWS'AR KISI S.4 1;().Final Pre.entation to Itniployve.November 10 and 11. 19)75John J. MurrayThis will be my last opportunity to speak to you beforethe election on Thursday. I would prefer to speak to youwithout notes or other written material. However, I havebeen advised that it is safer for me to read my message toyou so that there is a record of what I say and the UInioncannot misquote me or claim that I made ans promises orthreats to influence your vote.This election on Thursday is extremely important to youand your family, to me as your manager-to Star-Kistand to the people of Samoa. I want to be sure that youhave all the facts and that you know how the outcome ofthis election will affect your future and the future of ourcompany.This election will decide whether we go on working to-gether as friends to try to solve the problems of our compa-ny and our industry or whether you want the CanneryWorkers from California to represent you in your dealingswith me and the other members of management. Naturally,I would prefer to continue working with all of you on apersonal hasis, as we have in the past, rather than to dealthrough outside union representatives.Before ;ou vote in this election on Thursday, you shouldask yourself what do I have to gain and what do I have tolose with the ('anners Workers Union? I sincerely believethat you have nothing to gain and there is much for all ofus to lose by bringing the Cannery Workers Union into ourplant. Iet me tell you the reasons for my opinion.1. The Union can guarantee you absolutely nothing.Fhev can only ask the Company for what they want. Askthe Union representatives if they can guarantee higherwages. Ask if they can guarantee that there will be nostrikes. Ask if they can guarantee that your job will contin-tie. Ask if they can guarantee any of the benefits they havepromised. The answer to all of these questions is NO-andthat is whi you should vote "NO" on Thursday.2. If a union makes excessive or unreasonable demandson this company or any other company the answer will beN()" \What can a union do if the company refuses togrant those demands? The union has only two choices:First, it can take what the company is willing to give, orSecond, it can get the ernploorees out on strike. Striking em-ployees are strictly on their own. They receive no wages orbenefits. but the union officers and representatives contin-ue to draw their salaries while the strike goes on. Employ-ees on strike may also be replaced permanently by theC'ompany.3. The Cannery Workers Union would take lots ofmoney out of the pockets of our employees in the form ofinitiation fees, dues, assessments and fines. Membershipdues alone would amount to $3000 per month from Star-Kist Samoa Employees. This is approximately $36.000 persear. Why should employees pay this kind of money to the('anners Workers Union?4. Our company and fish canneries elsewhere in theworld have many problems at the present time. We do nothave enough fish to make our operation at Samoa success-ful. We have been required to cut down on the work sched-ule and this has been a hardship for our employees.The Union cannot help with these problems. The Unionwould just create a new kind of problem and this wouldmake our existing problems worse. Let's face it--the onlyreal job security for you and me is a successful and profit-able compans which can afford to pay better wages andbenefits.We do not need any interference from this outside Cali-fornia Union. I have been working with the other officialsof our company to find solutions to the problems of ourcompany and our industry. I need the help and coopera-tion of all employees of Star-Kist Samoa.5. The Cannery Workers Union obviously has a greaterinterest in the mainland canneries than the canneries inSamoa. The Union has hundreds of members in Californiawho pay substantial membership dues. This money is beingused now to send these Union representatives here to un-ionize the workers of Samoa. If the canneries of Samoawere forced to shut down for any reason, the CanneryWorkers Union would not suffer any loss. The Unionwould be strengthened because it would mean more jobs inCalifornia.I do not believe that the C'anners Workers Union is here248 STAR KIST SA(OA)A IN(to help the people of Samoa. In m5 opinion the,, re I tr\to control the fish canneries in Samoa for the benefit oftheir members in California.6. All of you know that the workers at V\'n ('amp ,otedfor the Union on October 23. I have been told that theemployees at Van ('amp are now vers unhapp? about theelection-but it is too late. Ask 'ourself 'What has theUnion done for the people at Van ( amp since the election.I do not believe that Nou need a L mion to protect sourinterests. In Puerto Rico the Van Camp employees are rep-resented bh the Seafarers International Union ,.ith ,AhichCanner'y Workers is affiliated. but the Star-Kist emploscesdo not have any union to represent them. Ihis conditionhas existed for 15 'ears. The Star-Kist emplosees rcceiscwages and benefits which are practicall identical to thosereceived by Van Camp employees. but our people do notpay union dues. fines or assessments and the', haet neeirbeen required to strike.7. If the Union should win the election on Noclnmber13. all Star-Kist Samoa emploNees 'ill be stuck with thisorganization even if the' later swant to get rid of the I nioln.It is theoretically possible to decertif' a union. hut it isextremely difficult as a practical matterUnder the circumstances. Star-Kist emplo)ees would bewise to wait and see what happens at Van ('amp for oneyear. If employees at Star-Kist are unhapp> with condi-tions one sear from now the call have a unlion Clection inINovember 1976. Why not wait and see for the next \'.arand it will not cost vou anything in UInion dues or ha/zard,''8. The Union has not told the truth in its canmpairn. I htUnion has claimed that it will arrange matters so that em-ployees will be paid for periods that the\ are not working.This is ridiculous. No company can be successful or profit-able if it continues to pay people for not w orking.The Union has said that there are no Uanion fines. This isfalse because the Union's own Ci onstitution and B' LI atsexpressly provides for fines.The LUnion has said that emplo.ces will not have to pa'membership dues while they are not working. Hoesteer, inthe Union contracts in California employees are requiredto pay or make up the membership dues whether the! areworking or not.Ask the Union representatives whether they' intend topay you for times when you are not working. 'he answer is"NO".9. Some employees believe that if a union wins an elec-tion that the employees are guaranteed present benefitsand automatically become entitled to additional increasesin wages and benefits. This is not true!If a union wins an election all benefits, both present andfuture, become the subject of negotiations. Emploxees canend up with more and they can end up with less benefits.Unions have been known to trade off existing benefits forconcessions which the Union wants such as dues checkoffor a union shop clause.1(0. 1heie are many obligations of membership in aunion w5hilch crnploees do not realize. I have studied the('onsttlUtion and B, I .aaws of the C'annerr Workers Unionand hia\e found mnans amazing provisions.For example. do ,ou know that sou can be fined orpenalized for not going on strike? Do you know that youcan he fined for continuing to work during a strike? Do\ou kinus that \ ou can be fined for failing to attend certaini nionl meetinrgs Do \ou know that if ,ou owe the UInionfor an' liahbilitt, that sou can he sued in court and sou ma\haxc to pia the I niion's attorney fees' Ask sour supervisorto shlI\s sou the L nion ('onstitution and B' I Lawsnider the law. the Compans is forbidden to make an'.promises. I herefore, all I can tell sou is that I am dedicat-ed to finding as man!' solutions as I can to our problems. Itis iur comrpatn polic? to paI X ates and benefits which arecomparirable to those paid bh other competing companies inour industr' and in our area. I will always listen to sourst. LCStlIOns andis willr' to see that you are treated fairl.You do nlot haie to belong to any Uinion to be assured ofsour fair share as we make progress in our compan.I .i ant to urec sou ' er\ ro.)l uil to exercise your right tovote in this election. If sou do not vote. you are lettingothers make ,our decision for sou. Ihe law guarantees toeach of vou the right to cast a secret ballot. No one wille\er know h\ow (,u voted. Some emploxees signed a unioncai-dl before the' learned all the facts. Others ma, havebeen pi'cssurcd into signing union cards. The fact that youma'n hia\e signed a union card in the past makes no differ-etice Ahatsoe\er no\r. Thursdas \ou are free to cast sourballot as sour conscience tells sou. There is no obligationX hlutsoe cci to sote for the Union merely because yousi ened a union card some time ago. If \ou are convincedthlat it is better for sou not to be represented bh the Can-nes- WVsorkers l nioni then sou should vote "NO."I haxe instructed all those in management not to makean' promises or threats. No one in management had anyauthority' whatsoever to nmake any such promises or threatsto influence \our sote. Each one of you is free to vote as heor she wishes without an' fear of any reprisal of any kind.If at an' time during this campaign you feel that anyone inmainaLement has said or done anything to pressure you orto make ,ou an' promise in return for sour vote. I wouldappreciate it if sou would let me know as soon as possible.You are entirel, free to sote as you wish.I ask ,ou to cise me and the other members of manage-ment a chance to continue to work with sOU and to showsou that we can succeed together to solve our problemswithout an', outside interference. I ask you to show yourconfidence in our future together by voting "NO" inThursdas's election.In conclusion. I w ant to thank you for listening to me.but above all. I want sou to exercise your free choice inthis election.Thank Nou.249